Citation Nr: 0217538	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-01 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant's income constitutes a bar to receipt 
of improved death pension benefits.  

WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In June 2001, the appellant and her 
sister testified at a personal hearing held at the RO in 
Buffalo, New York, before the undersigned Member of the 
Board.  The Board remanded the case to the RO in July 2001 
for further development, which has since been completed and 
the case is again before the Board for appellate 
determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The appellant's countable income, for an annualized 
period beginning in 2000, has exceeded the maximum annual 
income limitation for a helpless child of a deceased 
veteran.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
improved death pension benefits.  38 U.S.C.A. §§ 1542, 1543, 
5102, 5103, 5103A, 5107, 5312 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.3, 3.24, 3.102, 3.156(a), 3.159, 3.271, 
3.272. 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the October 2000, June 2001 and August 
2001 letters sent to the appellant, describing what VA would 
do to assist the appellant, the evidence the appellant 
needed to provide, and the evidence the VA had, and a 
January 2001 Statement of the Case and a July Supplemental 
Statement of the Case, provided to the appellant, provided 
notice to her of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the appellant and her sister testified 
at a personal hearing held at the RO before the undersigned.  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

It is undisputed that the veteran had more than 90 days of 
active military service during World War II and was service-
connected for a dental disability, for treatment purposes, 
at his death in August 1956.  Service connection was not in 
effect for any disability for compensation purposes at his 
death and service connection for the cause of his death was 
denied by a September 1956 rating action.  Consequently, his 
widow was entitled to and received death pension benefits 
for herself and for her children while they were minors.  
None of the children are now minors, but the veteran's widow 
continued to receive death pension benefits for herself and 
for the appellant because the appellant was adjudicated to 
be a "helpless child," for reasons not herein relevant, by 
virtue of being permanently incapable of self-support before 
attaining 18 years of age.  See 38 U.S.C.A. § 101(4)(A)(ii); 
38 C.F.R. §§ 3.57(a)(ii), 3.356.  

In early June 2000, VA was notified by the appellant's 
sister that her mother had died in mid-May 2000 and 
requesting that the death pension benefits be restructured 
to continue payment for the appellant.  In July 2000, the RO 
terminated the appellant's mother's death pension benefits, 
along with the additional monthly dependency allowance for 
her daughter, the appellant, effective from May 1, 2000.  
The appellant's sister has power of attorney for the 
appellant; however she is not her legal guardian or 
custodian, and has not been appointed as her fiduciary by 
VA.  

In July 2000, VA received the appellant's request for death 
pension benefits as a surviving child of the deceased 
veteran.  In the application for benefits, the appellant 
reported monthly income from Social Security disability of 
$511.00 and $175.00 from a federal sheltered program.  No 
Supplemental Security Income was reported.  

In compliance with the Board's July 2001 remand, the Social 
Security Administration reported in October 2001 that the 
appellant was receiving benefits as a disabled dependent of 
a wage earner, in the gross amount of $576.00 monthly 
(effective July 2001, with the initial date of entitlement 
in August 1956).  The appellant's reported employer, People 
Incorporated, notified VA in April 2002 that they had no 
record of the appellant; however, in July 2002, Allentown 
Industries indicated that they were the appellant's employer 
and that she worked in their Follow Along Program, which was 
not usually a full-time employment situation, and that, in 
the program, someone was assigned to follow or check on the 
employee's progress.  

Nonservice-connected death pension is a benefit payable by 
VA to the surviving spouse or child of a veteran who served 
during a period of war because of the veteran's nonservice-
connected death; provided the child meets the net worth 
requirements of 38 C.F.R. § 3.274, corpus of the estate, and 
has an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.24.  See 
38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(4).  

At the time of the appellant's mother's death, she was 
receiving death pension benefits, with an additional 
allowance for the appellant as a "helpless child" by virtue 
of the appellant being permanently incapable of self-support 
before attaining 18 years of age.  When the mother died, her 
pension, along with the additional allowance for the 
appellant, died with her; hence the widow's pension was 
terminated the first day of the month in which she died.  In 
July 2000, the appellant, as the surviving "child" of the 
veteran applied for death pension in her own right.  

A child of a deceased veteran, not in the custody of a 
surviving spouse, where there is no personal custodian, 
i.e., there is no person who has the legal right to exercise 
parental control and responsibility of the child's welfare, 
death pension benefits shall be paid to the child at the 
annual rate specified in 38 U.S.C.A. § 1542, as increased 
from time to time under 38 U.S.C.A. § 5312, reduced by the 
amount of the child's countable annual income.  See 
38 C.F.R. § 3.24.  

In determining the child's countable annual income, payments 
of any kind from any source shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  Social Security disability 
benefits are included as countable income.  See 38 C.F.R. 
§ 3.271(a)(g).  Specifically excluded from countable income 
includes welfare, such as Supplemental Security Income 
(SSI), unreimbursed medical expenses in excess of 5 percent 
of the maximum annual pension rate, and payments received 
under a Domestic Volunteer Service Act (DVSA) Program.  See 
38 C.F.R. § 3.272 (a)(k).  

In the appellant's case, the Social Security Administration 
notified VA that she is receiving monthly benefits as a 
disabled dependent of the veteran.  There is no indication, 
either by the Social Security Administration or on the 
appellant's July 2000 application for VA benefits that she 
is receiving Supplemental Security Income.  Further, she is 
also receiving monthly income from a Follow Along Program.  
However, this is not one of the specifically excluded 
programs designated under the Domestic Volunteer Service Act 
(DVSA) Program and the income received is countable for VA 
purposes.  Lastly, although advised to submit any 
unreimbursed medical expenses, the appellant has not 
indicated or furnished evidence of any unreimbursed medical 
expenses as a deduction from her reported income.  

At the time of the appellant's application for death 
pension, the income limit for a helpless child was $1,532.00 
per year ($127.00 per month); in December 2000, the maximum 
amount increased to $1,586.00 per year ($132.00 per month), 
because of a cost of living increase; and, in December 2001, 
to $1,630.00 per year ($136.00 per month), because of a cost 
of living increase.  However, the appellant's annual 
countable income continues to be in excess of the maximum 
rate permissible by law for a helpless child.  

In considering the appellant's claim of entitlement to VA 
improved death pension benefits, the Board has relied on the 
undisputed income figures and information provided by the 
appellant, the Social Security Administration, and her 
employer.  However, for the reasons noted above, the 
appellant's annual countable income has exceeded the 
applicable statutory and regulatory limits since the time of 
her application for benefits in her own right.  Even if the 
appellant's income from the Social Security Administration 
were to be considered SSI income (and a possibility exists 
that it is such income) and would thus be excludable, she 
still would not meet the basic income eligibility 
requirement to establish entitlement to improved death 
pension as a helpless child, based on her income from the 
Follow Along Program.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) held 
that, in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  


ORDER

As the appellant's income constitutes a bar to receipt of 
improved death pension, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

